McLaughlin, J.:
The defendant, a lad under sixteen years of age, was convicted of disorderly conduct under section 675' of the Penal .Code,-for which a fine of two dollars was imposed, and in default of payment, imprisonment, not exceeding two days.
At the time of his arrest the defendant, in company with forty' or fifty other boys, of similar age, undertook to board a train in the subway at Bleecker street ■—• without buying a ticket and depositing the same in the .box — by rushing by the guard. Five or six of them, including the defendant, were arrested and immediately taken before, the Court of Special; Sessions (Children’s Part) and a trial had, which resulted in the conviction of the defendant.
, The act of the defendant constituted disorderly conduct under '■ the section of the Code referred to, and the. evidence is sufficient to sustain the conviction; ' The appellant contend^ that the, evidence is not sufficient to connect him with the' other boys, but the testimony of the People’s witness,'Lehnhofi;, iwhen read'in connection with defendant’s own testimony, is amply sufficient. Lehnhofi testified that at the time in question he saw the defendant pushing “ by the box,” and when he got by he" “ grabbed him.” Defendant, himself testified that the person who arrested him was Lehnhofi. Appellant also contends that the court did not acquire jurisdiction because ■a warrant was not issued'.- A warrant is for the purpose of apprehending and bringing before the court the person charged with the commission of a crime, and when such person is seized by aft officer while in the act of committing the crime, and immediately taken *843before the court, there is ho necessity for a warrant. ■ The person is loefore the court, and that is all that is necessary to give it jurisdiction.
It is also claimed that the judgment is erroneous because the court did not inform the defendant of his right to counsel. It is true this does not specifically appear, but it does appear that the defendant had counsel who made a motion at the close of the People’s case that he be acquitted. His rights were, fully protected, ■ and there are no errors which call for a reversal of the judgment.
It follows that the judgment should be affirmed.
Patterson, P. J., Ingraham, Claeke and Lambert, JJ., concurred.
Judgment affirmed. ,